NOYES, Circuit Judge.
While there is much doubt about the questions discussed in the briefs, I am inclined to the opinion that the complainant presents a case calling for the preservation, so far as practicable, of the status quo of the parties pending the litigation. If an injunction is not issued, the complainant may suffer the very injury of which he complains before the cause can be heard. 'If it is issued, the defendant will suffer no especial harm, and for any possible injury, should be protected by a bond.
Upon filing a proper and sufficient bond, therefore, an injunction ’ may be issued restraining the defendants pendente lite from publishing the complainant’s portrait, or his biography so far as the same may be based upon information obtained from him, and from enforcing the subscription contract. If the parties cannot agree as to the amount, form, and sufficiency of the bond, the matter may be presented to the court upon affidavit.